Citation Nr: 0713659	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-44 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder.

2.  On and after September 13, 2005, entitlement to an 
increased evaluation for post traumatic stress disorder, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from September 
1967 to February 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Prior to September 13, 2005, post traumatic stress 
disorder (PTSD) was manifested by nightmares, depression, 
anger, sleep disturbance, irritability, and difficulty in 
maintaining effective work and social relationships.

2.  On and after September 13, 2005, PTSD is manifested by 
nightmares, anger, depression, and self-isolation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but 
no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

2.  On and after September 13, 2005, the criteria for an 
increased evaluation for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  


See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  Prior to a re-adjudication of the 
veteran's claim, May 2003 and December 2004 letters satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of fully compliant notification letter followed by a 
re-adjudication of the claim).  Although notice was not 
provided to the veteran prior to the initial adjudication of 
this claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries 


and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  In resolving this 
factual issue, the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
evaluation prior to May 1, 2003, because that portion of the 
current appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for this disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.

By a December 2003 rating decision, the RO granted service 
connection for PTSD and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 
1, 2003.  The veteran appealed the evaluation.  In a January 


2006 supplemental statement of the case, the RO assigned a 30 
percent evaluation, effective May 1, 2003, and a 70 percent 
evaluation effective September 13, 2005. 

Initial evaluation

In a February 2003 VA medical record, the veteran reported 
depression, anger, impatience, and irritability.  The veteran 
denied hallucinations and suicidal or homicidal ideations or 
plans.  He reported that his symptoms affected his relations 
with his family and that although he was doing fair at work, 
he easily became irritable and snappy.  The examiner found no 
evidence of delusions, and the veteran was oriented to time, 
person, and place, with fair attention, concentration, 
insight, and judgment.  A Global Assessment of Functioning 
(GAF) score of 35 was assigned, which signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994) (DSM-IV).  In a March 2003 VA 
record, the veteran reported depression and sleep 
disturbance, but denied hallucinations and suicidal or 
homicidal ideations or plans.  He reported that his wife had 
left him.  The examiner found no evidence of delusions and 
that the veteran was oriented to time, person, and place, 
with fair attention, concentration, insight, and judgment.  

In an April 2003 VA medical record, the veteran reported that 
he was sleeping better.  He stated that he had talked to his 
wife and that the situation had not changed.  The examiner 
found the veteran's speech less pressured.  In another April 
2003 VA record, the veteran reported unpleasant memories, 
intrusive recollections, sleeplessness, nightmares, panic 
attacks, and anger.  The veteran reported that his wife of 28 
years had separated from him.  In another April 2003 VA 
record, the veteran reported sleep difficulty but denied 
hallucinations and suicidal or homicidal ideations and plans.  
There was no evidence of delusions, and there was fair 
attention, concentration, insight, and judgment.  The veteran 
was oriented to time, person, and place.  In a May 2003 VA 
record, the veteran reported that he would 


work hard to improve his relationships with his daughter, 
son, and wife.  He reported nightmares, but denied 
hallucinations and suicidal or homicidal ideations and plans.  
The examiner found the veteran oriented to time, person, and 
place, with no evidence of delusions, and fair attention, 
concentration, insight, and judgment.  

In a May 2003 VA medical record, the veteran reported his 
sleeplessness was better.  He reported that he was trying to 
build bridges with his wife and kids.  His son was living 
with him while looking for a job.  He denied hallucinations 
and suicidal or homicidal ideations or plans.  There was no 
evidence of delusions and the veteran was oriented to time, 
person, and place, with fair attention, concentration, 
insight, and judgment.  

In a June 2003 lay statement, the veteran's mother stated 
that the veteran needed help.  In a June 2003 lay statement, 
the veteran's brother stated that the veteran's marriage was 
in trouble and that the veteran was very depressed.  The 
veteran's brother stated that he was close to the veteran.  
In a July 2003 statement, the veteran reported depression, 
irritability, and a short temper.  He reported that his wife 
had left him.  He had problems with employment due to his 
short temper.  

In a July 2003 VA medical record, the veteran reported 
depression, nightmares, and stated that his wife wanted a 
divorce.  He was planning on attending a company golf outing.  
He denied hallucinations and suicidal or homicidal ideations 
or plans.  There was no evidence of delusions and the veteran 
was oriented to time, person, and place, with fair attention, 
concentration, insight, and judgment.  

In a July 2003 lay statement, a long-time friend of the 
veteran's stated that the veteran had problems for many 
years.  

In an October 2003 VA medical record, the veteran reported 
anger, loneliness, and depression.  He denied hallucinations 
and suicidal or homicidal ideations or plans.  There was no 
evidence of delusions and the veteran was oriented to time, 
person, and place, with fair attention, concentration, 
insight, and judgment.  

A November 2003 VA PTSD examination was conducted.  The 
veteran reported depression, difficulty concentrating, sleep 
difficulty, nightmares, self-isolation, and that he did not 
socialize with people.  The veteran also reported that he had 
been employed by a company for six years in computer 
programming, that he was separated after 28 years of 
marriage, and that his 23-year old son lived with him.  A GAF 
score of 65 was assigned, which reflects some mild symptoms, 
for example depressed mood and mild insomnia; or some 
difficulty in social, occupational, or school functioning, 
for example occasional truancy, or theft within the 
household; but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See DSM-IV at 
46-47.

In a December 2003 VA medical record, the veteran reported 
sadness and that he was a loner, but that he was motivated to 
engage in activities.  He reported that his wife filed for 
divorce, that he was concerned about his son, and that he did 
not have a good relationship with his daughter.  He denied 
hallucinations and suicidal or homicidal ideations or plans.  
The examiner found no evidence of delusions and the veteran 
was oriented to time, person, and place, with fair attention, 
concentration, insight, and judgment.  In a January 2004 VA 
record, the veteran reported nightmares and intrusive 
thoughts.  He reported that that his divorce was being 
finalized and that he had a strained relationship with his 
daughter.  He denied hallucinations and suicidal or homicidal 
ideations or plans.  There was no evidence of delusions and 
the veteran was oriented to time, person, and place, with 
fair attention, concentration, insight, and judgment.  

In a February 2004 VA medical record, the veteran reported 
that he had not been in contact with his former wife, but 
still had some contact with his daughter.  He reported that 
his son was living with him.  He denied hallucinations and 
suicidal or homicidal ideations or plans.  There was no 
evidence of delusions and the veteran was oriented to time, 
person, and place, with fair attention, concentration, 
insight, and judgment.  A GAF score of 37 was assigned, which 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a 


depressed man avoids friends, neglects family, and is not 
able to work.  See DSM-IV at 46-47.

In a March 2004 statement, the veteran asserted that he had 
PTSD, depression, and anxiety.  He submitted information 
regarding Vietnam from the internet.  

In an April 2004 VA medical record, the veteran reported 
nightmares.  He denied hallucinations and suicidal or 
homicidal ideations or plans.  There was no evidence of 
delusions and the veteran was oriented to time, person, and 
place, with fair attention, concentration, insight, and 
judgment.  A GAF score of 37 was assigned, which signifies 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  See DSM-IV at 46-47.

In a May 2004 VA medical record, the veteran reported 
nightmares.  He reported that he had recently had dinner with 
his former wife and his daughter.  He denied hallucinations 
and suicidal or homicidal ideations or plans.  The examiner 
found no evidence of delusions and the veteran was oriented 
to time, person, and place, with fair attention, 
concentration, insight, and judgment.  In another May 2004 VA 
record, he reported that he was socializing a little more and 
that he was mending fences with his daughter.  The veteran 
was friendly.  In a July 2004 VA record, the veteran reported 
nightmares, anger, and irritability.  He denied 
hallucinations and suicidal or homicidal ideations or plans.  
There was no evidence of delusions and the veteran was 
oriented to time, person, and place, with fair attention, 
concentration, insight, and judgment.  

In a September 2004 VA medical record, the veteran reported 
nightmares, sleep difficulty, and that he was busy at work.  
He denied hallucinations and suicidal or homicidal ideations 
or plans.  There was no evidence of delusions and the veteran 
was oriented to time, person, and place, with fair attention, 
concentration, insight, and judgment.  In an October 2004 VA 
medical record, the veteran reported nightmares and sleep 
disturbance.  He denied hallucinations and suicidal or 


homicidal ideations or plans.  There was no evidence of 
delusions and the veteran was oriented to time, person, and 
place, with fair attention, concentration, insight, and 
judgment.  A GAF score of 34 was assigned, which contemplates 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  See DSM-IV at 46-47.

In a November 2004 VA medical record, the veteran reported 
that he had been very distressed for the past week.  He 
stated that anger interfered with his relationships with his 
family and co-workers.  He denied hallucinations and suicidal 
or homicidal ideations or plans.  There was no evidence of 
delusions and the veteran was oriented to time, person, and 
place, with fair attention, concentration, insight, and 
judgment.  In another November 2004 VA record, the veteran 
reported nightmares, sleep disturbance, irritability, and 
conflicts with a co-worker.  

In a December 2004 VA medical record, the veteran reported he 
was attending anger management classes.  He reported sleep 
difficulty, nightmares, and difficulty being alone over the 
holidays.  He stated that his daughter and his former wife 
were not talking to him and that he only had one friend with 
whom he would spend Christmas.  He denied hallucinations and 
suicidal or homicidal ideations or plans.  There was no 
evidence of delusions and the veteran was oriented to time, 
person, and place, with fair attention, concentration, 
insight, and judgment.  A GAF score of 33 was assigned, which 
contemplates some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV at 46-
47.

In a January 2005 VA medical record, the veteran reported 
that he tried to stay out of the office to avoid a conflict 
with a co-worker and self-isolated to avoid getting angry.  
He reported continued nightmares and sleep disturbance.  He 
spent the holidays with a friend and his family did not 
contact him.  He denied hallucinations and suicidal or 
homicidal ideations or plans.  There was no evidence of 
delusions 


and the veteran was oriented to time, person, and place, with 
fair attention, concentration, insight, and judgment.  In 
another January 2005 VA medical record, the veteran reported 
that he had invited his daughter to lunch and was trying to 
mend that relationship.  He reported attending anger 
management classes.  The veteran reported nightmares and 
intrusive recollections.  He denied hallucinations and 
suicidal or homicidal ideations or plans.  There was no 
evidence of delusions and the veteran was oriented to time, 
person, and place, with fair attention, concentration, 
insight, and judgment.  

In a February 2005 VA medical record, the veteran reported 
that he was attending anger management classes and continued 
to have nightmares.  He denied hallucinations and suicidal or 
homicidal ideations or plans.  There was no evidence of 
delusions and the veteran was oriented to time, person, and 
place, with fair attention, concentration, insight, and 
judgment.  A GAF score of 33 was assigned, which signifies 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  See DSM-IV at 46-47.  In an April 2005 VA 
record, the veteran reported memory difficulties.  He denied 
hallucinations and suicidal or homicidal ideations or plans.  
There was no evidence of delusions and the veteran was 
oriented to time, person, and place, with fair attention, 
concentration, insight, and judgment.  

In a June 2005 VA medical record, the veteran reported memory 
loss.  The examiner found the veteran friendly and alert.  
The veteran was able to perform at work, but was still 
forgetting little things.  In another June 2005 VA record, 
the veteran reported nightmares and fair energy.  He reported 
that he tried to work around the house and went to lunch with 
his daughter last week.  He denied hallucinations and 
suicidal or homicidal ideations or plans.  There was no 
evidence of delusions and the veteran was oriented to time, 
person, and place, with fair attention, concentration, 
insight, and judgment.  

In a July 2005 VA medical record, the veteran reported 
difficult dealing with the 4th of July fireworks noise.  He 
reported nightmares and alienation from his daughter and ex-
wife.  He was attending anger management classes and keeping 
busy to avoid combat memories.  He denied hallucinations and 
suicidal or homicidal ideations or plans.  The examiner found 
no evidence of delusions and the veteran was oriented to 
time, person, and place, with fair attention, concentration, 
insight, and judgment.  A GAF score of 33 was assigned, which 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV at 46-
47.  In another July 2005 record, the veteran reported that 
he was attending church regularly.  

An August 2005 letter from the veteran's former employer was 
received.  The former employer stated that the veteran had 
worked as an application engineer since 1998 but was 
terminated in August 2005 due to lack of work.  The employer 
stated that the veteran had experienced anger management 
issues in the last few years to the point where the employer 
required the veteran to take anger management counseling.  

In an August 2005 VA medical record, the veteran reported 
anger, irritability, and anxiety.  He had gone to anger 
management training as instructed by his supervisor, but was 
fired anyway.  His last day at work was that day.  He also 
reported sleep difficulty and nightmares.  He denied 
hallucinations and suicidal or homicidal ideations or plans.  
There was no evidence of delusions and the veteran was 
oriented to time, person, and place, with fair attention, 
concentration, insight, and judgment.  In a September 2005 VA 
record, the veteran reported that he had been unable to find 
a job.  He denied hallucinations and suicidal or homicidal 
ideations or plans.  There was no evidence of delusions and 
the veteran was oriented to time, person, and place, with 
fair attention, concentration, insight, and judgment.  

The veteran's 30 percent evaluation for this time period 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such 


symptoms as:  depressed mood, anxiety, suspiciousness, weekly 
or less often panic attacks, chronic sleep impairment, and 
mild memory loss, such as forgetting names, directions, 
recent events.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that the evidence of record supports an 
evaluation of 50 percent for this time period.  GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The veteran's GAF scores were 33 and 65.  
The 65 reflects some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships, but the 33 score reflects some 
impairment in reality testing or communication, or major 
impairment in several areas.  See DSM-IV at 46-47.  Although 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  See Carpenter, 8 Vet. 
App. at 242. 

The veteran consistently reported nightmares but denied 
hallucinations, suicidal or homicidal ideations.  Less 
consistently, the veteran reported depression, anger, sleep 
disturbance, and irritability.  The medical evidence showed 
the veteran was oriented to time, person, and place, had fair 
attention, concentration, insight, and judgment, and there 
was no evidence of delusions.  However, although the veteran 
had been working, he reported difficulty getting along with 
co-workers and was fired in August 2005.  He had been taking 
anger management course.  In addition, he was separated from 
his wife and had a strained relationship with his children, 
although his son lived with him.  He also attended church.  A 
50 percent evaluation is for assignment because although the 
evidence showed he had fair judgment and the evidence did not 
demonstrate impairment of thinking, circumstantial speech, or 
more than weekly panic attacks, the resulting impairment of 
the manifestations of the veteran's PTSD was difficulty 
maintaining effective relationships, both social and 
occupational.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (a 
50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 


circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationship).  
Accordingly, an initial evaluation of 50 percent for PTSD is 
warranted.

However, an initial evaluation in excess of 50 percent for 
PTSD is not warranted.  Occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The veteran has 
consistently denied suicidal ideation; obsessional rituals 
which interfere with routine activities have not been shown; 
the veteran's speech has not been shown to be intermittently 
illogical, obscure, or irrelevant; and he does not have near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  
Impaired impulse control has been shown, as the veteran was 
taking anger management courses.  Nevertheless, evidence of 
spatial disorientation and neglect of personal appearance and 
hygiene is not of record.  Although the veteran has 
difficulty in establishing and maintaining relationships, the 
inability to do so has not been shown.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Accordingly, the preponderance of the evidence supports an 
initial evaluation for PTSD of 50 percent, but no more.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation on and after September 13, 2005

In a September 2005 letter, a VA examiner stated that he had 
been seeing the veteran since February 2004.  The examiner 
reported the veteran's symptoms included anger, little 
impulse control, avoidance of people, detachment, paranoia, 
hypervigilance, and irritability.  The veteran was prone to 
outbursts, felt vulnerable, and didn't trust people.  The 
veteran did not expect to have a career, marriage, or a long 
life.  He actively participated in anger management groups.  

In a September 2005 lay statement, the veteran's daughter 
reported that the veteran exhibited anger and depression 
during her childhood.  In a September 2005 lay statement, the 
veteran's ex-wife stated the veteran physically and verbally 
abused her and her children for years.  

In a September 2005 VA medical record, the veteran reported 
nightmares, depression, anxiety, anger, mistrust, and 
restlessness.  He reported that he was recently fired from 
his job due to his mistrustful and rageful behavior.  He was 
going through a divorce.  In another September 2005 VA 
record, the veteran reported that his PTSD symptoms had 
strained his relationship with his wife, daughter, and son.  
His daughter was alienated and he and his wife were divorced.  
He reported he continued to look for work but noted that his 
anger affected his ability to keep a job.  He reported 
difficulty getting close to people, self isolation, and 
difficulty in a crowd.  The veteran reported that he had been 
attending church.  He denied hallucinations and suicidal or 
homicidal ideations or plans.  The examiner found was no 
evidence of delusions and the veteran was oriented to time, 
person, and place, with fair attention, concentration, 
insight, and judgment.  

In an October 2005 VA medical record, the veteran reported 
nightmares, irritability, and anger.  The veteran reported 
that he had been looking and unable to find a job.  He denied 
hallucinations and suicidal or homicidal ideations or plans.  
There was no evidence of delusions and the veteran was 
oriented to time, person, and place, with fair attention, 
concentration, insight, and judgment.  In another October 
2005 VA record, the veteran reported nightmares.  He denied 
hallucinations and suicidal or homicidal ideations or plans.  
There was no evidence of delusions and the veteran was 
oriented to time, person, and place, with fair attention, 
concentration, insight, and judgment.  

In a November 2005 VA medical record, the veteran reported 
that he continued to look for a job and was unable to find 
one.  He reported anger, sleeplessness, nightmares, and 
difficulty building a relationship.  He reported that he only 
had one friend and had lost several jobs in the past due to 
PTSD symptoms.  He denied hallucinations and suicidal or 
homicidal ideations or plans.  There was no evidence of 
delusions and the veteran was oriented to time, person, and 
place, with fair attention, concentration, insight, and 
judgment.  Another November 2005 VA 


record noted the veteran was struggling with anger issues.  
He recently lost his job and his divorce had been granted.  
The veteran had some family and community support, a sense of 
humor, and was friendly.  A GAF score of 35 was assigned, 
which signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV at 46-
47.

A November 2005 RO hearing was held.  The veteran testified 
that he filed for bankruptcy, was going through a divorce, 
and was having problems communicating with his children.  He 
reported that he had one friend, sleep difficulty, 
depression, and nightmares.

In a December 2005 VA medical record the veteran reported 
that he was divorced, had an inability to keep a job due to 
anger and getting along with others, only had one friend, and 
was currently unable to find a job.  He denied hallucinations 
and suicidal or homicidal ideations or plans.  There was no 
evidence of delusions and the veteran was oriented to time, 
person, and place, with fair attention, concentration, 
insight, and judgment.  A GAF score of 30 was assigned, which 
contemplates that the veteran's behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment, for example, 
sometimes incoherent acts grossly inappropriately, or has 
suicidal preoccupation, or is unable to function in almost 
all areas of life, such as stays in bed all day or has no 
job, home, or friends.  See DSM-IV at 46-47.

A December 2005 VA PTSD examination was conducted.  The 
veteran reported nightmares, flashbacks, anger management 
issues.  The veteran reported he had limited social 
activities due to his difficulty in getting along with 
people.  He reported that he had not been able to work since 
August 2005.  The examiner found the veteran tense, 
appropriately dressed, with limited eye contact, an anxious 
affect, and a depressed mood.  He denied suicidal, homicidal, 
delusions, hallucinations, and any other possible psychosis.  
He was alert and oriented to time, place, person, and space.  
There was intact memory, "okay" judgment, very limited 
insight, and no 


impairment of thought process.  A GAF score of 45 was 
assigned, which signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See DSM-IV at 46-47.  The examiner 
found a significant affect on the veteran's occupation, 
social, and marital functioning.  The examiner also found the 
veteran unemployable due to PTSD.

In a January 2006 VA medical record, the veteran reported 
that he self-isolated, and felt depressed, tired, and 
unmotivated.  The veteran denied hallucinations and suicidal 
or homicidal ideations or plans.  The veteran reported that 
he was looking for a job but was unable to find one.  He also 
reported that he continued to have trouble with his 
relationship with his daughter.  There was no evidence of 
delusions, and the veteran was oriented to time, person, and 
place.  There was fair attention, concentration, insight, and 
judgment.  

The veteran's 70 percent evaluation for this time period 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board finds that the evidence of record does not support 
an increased evaluation for this time period.  GAF scores are 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter, 8 Vet. App. at 242.  The 
veteran's GAF scores were 30, which contemplates that the 
veteran's behavior is considerably influenced 


by delusions or hallucinations, or serious impairment in 
communication or judgment, or has suicidal preoccupation, or 
is unable to function in almost all areas of life, to 35, 
which contemplates some impairment in reality testing or 
communication, or major impairment in several areas, to 45, 
which contemplates serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
See DSM-IV at 46-47.  The GAF scores do not clearly indicate 
that a 100 percent evaluation is warranted.  Moreover, 
although important in evaluating mental disorders, the Board 
must consider all the pertinent evidence of record and set 
forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242. 

Consistently throughout this time period, the veteran 
reported nightmares and anger but denied hallucinations and 
suicidal and homicidal ideations.  Less consistently, the 
veteran reported depression and self-isolation and difficulty 
in building and maintaining relationships.  The medical 
evidence showed that the veteran was oriented to time, 
person, and place and had fair attention, concentration, 
insight, and judgment.  There were no delusions and no 
evidence of any impairment of the thought process.  A VA 
examiner found the veteran unemployable due to PTSD.  In this 
regard, a total rating for compensation purposes based upon 
individual unemployability was granted by VA in January 2006, 
effective September 2005.  In addition, the veteran was 
divorced and had a strained relationship with his family, but 
was working on his relationships with his kids, had one 
friend, and regularly attended church.  A 100 percent 
schedular evaluation is not for assignment because although 
the evidence of record may reflect total occupational 
impairment, it does not demonstrate total social impairment:  
the veteran was oriented to time and place, there were no 
hallucinations or delusions, there was no impairment of 
thought process, and there was no evidence of grossly 
inappropriate behavior.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal 


personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation of 50 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

On and after September 13, 2005, an increased evaluation for 
PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


